Citation Nr: 1715403	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  14-40 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent from May 1, 2010, to April 14, 2015, for residuals of left shoulder acromioclavicular (AC) joint separation, with degenerative AC joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to April 1976 and from February 1978 to February 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Philadelphia, Pennsylvania.


FINDING OF FACT

In correspondence received in November 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal seeking a rating in excess of 10 percent from May 1, 2010, to April 14, 2015, for residuals of a left shoulder AC joint separation, with degenerative AC joint disease; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to a rating in excess of 10 percent from May 1, 2010, to April 14, 2015, for residuals of a left shoulder AC joint separation, with degenerative AC joint disease.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the issue dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In correspondence received in November 2015, the Veteran indicated that he wished to withdraw his appeal seeking a rating in excess of 10 percent from May 1, 2010, to April 14, 2015, for residuals of a left shoulder AC joint separation, with degenerative AC joint disease.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal regarding a rating in excess of 10 percent from May 1, 2010, to April 14, 2015, for residuals of a left shoulder AC joint separation, with degenerative AC joint disease, is dismissed.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


